                                                          Honorable Judge Christopher M. Alston
 1                                                        Chapter 7
 2    Schweet Linde & Coulson, PLLC                       Location: Port Orchard/Bremerton
      575 S. Michigan St.                                 EX PARTE
 3    Seattle, WA 98108
      P: (206) 275-1010
 4    F: (206) 381-0101
 5

 6
                         IN THE UNITED STATES BANKRUPTCY COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8
      In re                                            Case No.: 19-12054-CMA
 9
      ANDREW L. TURNER,                              *EX PARTE*
10                                                   SECOND MOTION TO EXTEND
11                                           Debtor. DEADLINE TO FILE CHALLENGES TO
                                                     DISCHARGE UNDER 11 U.S.C. §§523
12                                                   AND 727 AS TO LAKELAND WEST
                                                     CAPITAL VIII, LLC ONLY
13
              COMES NOW, creditor Lakeland West Capital VIII, LLC (“Creditor”), and requests this
14
     Court enter an order extending the deadline for Creditor to challenge the dischargeability of any
15
     obligation owed to it under 11 U.S.C. §523 by Andrew L. Turner (“Debtor”), and to extend the
16
     deadline to object to Debtor’s discharge generally under 11 U.S.C. §727. This relief has been
17
     agreed to by Debtor, as evidenced by the signature of his attorney on the attached proposed order.
18
     Creditor has examined Debtor through a 2004 exam, and Creditor needs additional time to
19
     determine what, if any, causes of action may exist under 11 U.S.C. §§523 and/or 727. Debtor has
20
     agreed to extend the deadline to bring actions under 11 U.S.C. §§523 and/or 727 until October 17,
21
     2019. This extension is only granted to Creditor, and is not applicable to any other party.
22
              DATED this October 3, 2019.
23                                                SCHWEET LINDE & COULSON, PLLC
24                                                /s/Michael M. Sperry
25                                                Michael M. Sperry, WSBA #43760
                                                  Attorneys for Creditor
26


      MOTION TO EXTEND DEADLINE TO OBJECT TO                       SCHWEET LINDE & COULSON, PLLC
      DICHARGE OF DEBTOR - 1                                                   575 S. MICHIGAN ST.
                                                                               SEATTLE, WA 98108
                                                                        P (206) 275-1010 F (206) 381-0101
      Case 19-12054-CMA          Doc 38     Filed 10/04/19     Ent. 10/04/19 09:48:20           Pg. 1 of 1
